Citation Nr: 0504620	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  01-07 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island



THE ISSUE


Entitlement to service connection for hearing loss.


REPRESENTATION


Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD


D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1967.

The RO originally denied a claim for service connection for 
hearing loss in a December 1988 decision.  Although the RO 
notified the veteran of the denial in January 1989, the 
veteran did not initiate an appeal.  In a July 1993 decision, 
the Board of Veterans' Appeals (Board) determined that new 
and material evidence had not been submitted to reopen the 
previously denied claim.

This matter comes before the Board on appeal from a March 
2000 rating decision in which the RO determined that new and 
material evidence to reopen the claim for hearing loss had 
not been submitted.  The RO received a notice of disagreement 
(NOD) in February 2001 and the RO issued a statement of the 
case (SOC) in April 2001.  The veteran's substantive appeal 
was received in June 2001.

In April 2003, the Board determined that further evidentiary 
development was warranted in this case, and undertook such 
development, pursuant to the version of 38 C.F.R. § 
19.9(a)(2) (2002) and Board procedures then in effect.  

Following the Federal Circuit's decision in Disabled American 
Veterans (DAV) v. Secretary of Veterans Affairs (Secretary), 
327 F.3d 1339 (Fed. Cir. 2003) (which invalidated the 
provision of 38 C.F.R. § 19.9 essentially conferring upon the 
Board jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board, but not reviewed by the RO), 
in August 2003, the Board remanded this matter to the RO for 
consideration of the claim in light of the additional 
evidence received.  
In light of the newly received service department records, in 
the August 2003 remand, the Board characterized the issue as 
service connection for hearing loss and directed that the RO 
adjudicate the claim on a de novo basis, in accordance with 
38 C.F.R. § 3.156(c) (2004).  The Board also requested that 
the RO consider and apply pertinent provisions of the the 
Veterans Claims Assistance Act (VCAA) of 2000, which was 
signed into law during the pendency of the appeal.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
As reflected in the September 2004 SSOC, the RO continued 
denial of the appellant's claim.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.

As a final preliminary matter, the Board notes that, in April 
2004, the veteran indicated that he believed his tinnitus was 
related to service.  As with the claim for service connection 
for hearing loss, the RO considered and denied a claim for 
connection for tinnitus in December 1988, the veteran did not 
appeal that denial, and the Board declined to reopen the 
claim in its decision of July 1993.  This matter is referred 
to the RO for appropriate action.


REMAND

While this matter was in remand status, the veteran submitted 
additional medical evidence to the RO consisting of 
audiometry reports and a medical opinion from Thomas F. 
Cahill, M.D..  The audiometry reports (in graph form) appear 
to suggest current bilateral hearing loss to an extent 
recognized as a disability for VA purposes.  See 38 C.F.R. 
§ 3.385 (2004).  Also, Dr. Cahill opined that the veteran's 
exposure to long periods of noise while in the Navy, without 
ear protection, would suggest that the hearing loss began 
back then and may have worsened over the years.

While the audiomery reports, and Dr. Cahill's opinion appears 
support the veteran's claim, it does not appear that the 
physician had the benefit of reviewing the veteran's service 
and post-service medical records prior to formulating his 
opinion.  In this respect, there are no references to any 
records that document the veteran's hearing loss in service, 
nor is there any mention of any post-service noise exposure.  
The Board notes, however, that the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).   

Hence, the Board finds that a well-reasoned medical opinion 
addressing the nature and etiology of the veteran's hearing 
loss, which is based upon consideration of the veteran's 
documented history and assertions, is needed to fully and 
fairly evaluate the claims on appeal.  See 38 U.S.C.A. 
§ 5103A(d).   

The veteran is hereby advised that failure to report to any 
such scheduled examination, without good cause, will result 
in a denial of the reopened claim.  See 38 C.F.R. § 3.655(b) 
(2004).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran fails to 
report for the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of all notice(s) 
of the date and time of the examination sent to him by the 
pertinent VA medical facility.

Also, to ensure that all due process requirements are met, 
the RO should give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also invite the 
veteran to submit all evidence in his possession.  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2004).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103 and 
5103A (West 2002); 38 C.F.R. § 3.159 (2004).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.   

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for hearing 
loss that is not currently of record.  
The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  After all records and/or responses 
received have been associated with the 
claims file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
a VA examination by an otolaryngologist 
(ear, nose and throat physician).  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  Audiometric 
testing should be accomplished, and all 
clinical findings should be reported in 
detail.  

The examiner should specifically indicate 
whether the veteran currently has hearing 
loss in either ear to an extent 
recognized as a disability for VA 
purposes (i.e. an auditory threshold in 
any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz of 40 decibels or 
greater; or an auditory threshold for at 
least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz of 26 decibels 
or greater; or speech recognition scores 
using the Maryland CNC Test of less than 
94 percent).  

After considering the veteran's in- and 
post-service history and assertions, the 
physician should offer an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that currently demonstrated 
hearing loss disability of either or both 
ears is the result of injury or disease 
incurred or aggravated during the 
veteran's ervice, to include alleged in-
service noise exposure; or whether such 
hearing loss is more likely due post-
service noise exposure.  In rendering the 
requested opinion, the physician should 
specifically consider and discuss the 
September 2001 opinion by Dr. Cahill. 

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of all notice(s) of the 
date and time of the examination sent to 
him by the pertinent VA medical facility.  
The claims file should clearly reflect  
whether any notice that was sent was 
returned as undeliverable.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken. 
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report for the scheduled 
examination,  the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  

7.  In the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for its determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112). 



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).




